Citation Nr: 1804889	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from August 1959 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  However, the jurisdiction for this claim has been returned to the RO in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim of entitlement to service connection for bilateral hearing loss; however, the Board finds that additional development is necessary before the claim on appeal is considered.

The Veteran filed a claim for service connection for bilateral hearing loss in April 2012.  The Veteran contends that this injury was related to noise exposure he sustained while parachuting from military planes as he served as a military police officer.  

The Veteran underwent a hearing examination in July 2013.  However, the examiner did not render her opinion until September 2013.  While reviewing the Veteran's service records, the examiner analyzed audiometric findings of an October 1964 exam the Veteran underwent before discharge.  After converting the Veteran's 1964 hearing exam to current ANSI standards, the examiner noted that the Veteran's hearing was within ratable range with a mild hearing loss at 6000Hz.  See September 2013 Compensation and Pension Examination Report.  The examiner determined that, given the Veteran's hearing was within ratable range at discharge, it was less likely than not that the hearing impairment was caused by or aggravated by military noise exposure.  This finding led to the RO's denial in October 2013 of the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

The Veteran filed a Notice of Disagreement with this decision in October 2013.  In the Notice of Disagreement, the Veteran's representative argued that the examiner who conducted the September 2013 audiological examination not consider the Veteran's hearing at 2000 Hz that was almost within disability limits two months before he left service as shown in the October 1964 exam. 

The Veteran's hearing during his October 1964 exam under the old ANSI standards was: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
5
LEFT
5
0
15
0
0

The Veteran's hearing during his October 1964 exam under the new ISO-ANSI standards was:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
10
LEFT
20
10
25
10
5

To address the Veteran's representative's contentions, the RO requested another VA examination from.  A VA examination was conducted in February 2015.  This examiner also opined that the Veteran's hearing loss was less likely than not related to the military service.  The examiner supported her rationale by stating that the Veteran's hearing at entrance and separation was within normal limits, and that "noise induced hearing loss will not progress once it's stopped."  See February 2015 VA examination. 

The February 2015 examiner neglected to consider the Veteran's documented decreased audiological acuity at 2000Hz just prior to discharge.  While it is accurate that the Veteran's hearing was within normal limits at discharge, the Veteran's hearing at 2000 Hz in both ears was almost sufficient to warrant a finding of hearing loss in both ears.  Moreover, the Veteran's service treatment records lack audiometric findings at the onset of the Veteran's service.  The only testing conducted at the time of the August 1959 entrance examination was whispered voice testing.  The Board notes that VA has acknowledged that whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure," and "cannot be considered as reliable evidence that hearing loss did or did not occur."  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010; Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  Therefore, a comparison between hearing at onset versus at discharge cannot be made; so the VA examiner's rationale in the September 2015 exam is inadequate.  

Additionally, the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection for a hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C. § 1154 (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to the following:

(i)  Whether it is as likely as not (a 50 percent probability or greater) that any hearing loss is etiologically related to service.

The examiner should discuss import of the in-service audiometric findings showing reduced hearing acuity in both ears at 2000 Hz.  The examiner should discuss the diagnostic efficacy of whispered voice testing conducted during active duty and as discussed above.

The examiner should address the Veteran's contentions that his hearing disabilities are due to noise exposure he experienced due to his MOS of military police.  The Veteran's history of noise exposure in service should be accepted as truthful without documented evidence of such in his service treatment records. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





